Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 6, 2019

                                          No. 04-18-00853-CV

                                 IN RE C.D.M. and C.M.M., Children

                                    Original Mandamus Proceeding 1

                                                 ORDER

       On November 13, 2018, relator filed a petition for writ of mandamus. Relator also filed a
motion for stay of the underlying proceedings pending final resolution of the petition for writ of
mandamus, which this court granted on November 13, 2018. After considering the petition, this
court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The stay imposed on November 13, 2018 is
LIFTED.

        It is so ORDERED on February 6, 2019.


                                                                   _____________________________
                                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2019.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2012-CI-13803, styled In the Interest of C.D.M. and C.M.M., Children,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.